PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
McGetrick, Kyle, P.
Application No. 16/656,830
Filed: 18 Oct 2019
For: INFLATABLE GAME SYSTEM AND METHOD OF USE

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed December 30, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to timely file a reply within the meaning of 37 CFR 1.113 to the final Office action of October 21, 2020, which set a shortened statutory period for reply of three months.  No extension of time under 37 CFR 1.136(a) were filed.  Accordingly, the application became abandoned on January 22, 2021. A Notice of Abandonment was mailed June 25, 2021. 
 
The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE) and fee $1360.00, and the submission required by 37 CFR 1.114; (2) the petition fee of $2100.00, and (3) a proper statement of unintentional delay. 

As the Power of Attorney was only recently given to the petitioner, it is not apparent whether the statement of unintentional delay was signed by a person who would have been in a position of knowing that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.  Nevertheless, in accordance with 37 CFR 11.18, the statement is accepted as constituting a certification of unintentional delay.  However, in the event that petitioner has no knowledge that the delay was unintentional, petitioner must make such an inquiry to ascertain that, in fact, the delay was unintentional.  If petitioner discovers that the delay was intentional, petitioner must notify the Office.

This application is being referred to Technology Center Group Art Unit 3711 for appropriate action in the normal course of business on the reply received December 30, 2021.









/LIANA S WALSH/Lead Paralegal Specialist, OPET